          Case 2:19-cv-00817-BJR Document 22 Filed 05/11/20 Page 1 of 3



                                                    THE HONORABLE BARBARA ROTHSTEIN




                  U.S. DISTRICT COURT, WESTERN DIST. OF WASHINGTON
                                     SEATTLE, WA

    GABRIEL G. ADJANI,
                                                  AT LAW AND IN ADMIRALTY
                    Plaintiff,
            vs.                                   NO. 2:19-cv-00817
    COASTAL ALASKA PREMIER
                                                   STIPULATION AND ORDER OF
    SEAFOODS, LLC, ET AL.,
                                                   DISMISSAL
                    Defendant.


                                          STIPULATION

       The parties stipulate to the entry of an Order of Dismissal of Plaintiff’s Claims Against

Defendants in their entirety, with prejudice and without costs, for the reason that the named

parties have reached final settlement in this matter.
  Case 2:19-cv-00817-BJR Document 22 Filed 05/11/20 Page 2 of 3



Respectfully submitted this 8th day of May, 2020.

                                     BLUE WATER LEGAL PLLC


                                     /s/ Amie C. Peters
                                     Amie C. Peters
                                     Washington State Bar No. 37393
                                     Attorney for Plaintiff
                                     Blue Water Legal PLLC
                                     144 Railroad Ave Ste 308
                                     Edmonds, WA 98020
                                     Telephone: (425) 361-2054
                                     Fax: (866) 345-9030
                                     Email: amie@bluewaterlegal.com



                                     HOLMES WEDDLE & BARCOTT, PC

                                     /s/ Michael A. Barcott
                                     Michael A. Barcott
                                     Washington State Bar No. 13317
                                     Attorney for Defendant
                                     Holmes Weddle & Barcott, PC
                                     3101 Western Ave. Suite 500
                                     Seattle, WA 98121
                                     Telephone: 206-292-8008
                                     Facsimile: 206-340-0289
                                     Email: mbarcott@hwb-law.com
          Case 2:19-cv-00817-BJR Document 22 Filed 05/11/20 Page 3 of 3



                                               ORDER

       Based upon the foregoing Stipulation, the referenced claims of Plaintiff’s are hereby

dismissed with prejudice, and without costs.

Dated this 11th day of May 2020.



                                                      A
                                                      Barbara Jacobs Rothstein
                                                      U.S. District Court Judge
